                                       ANTHONY L.            Ricco
                                          Attornry At Law
                                         20 VESEY STREET
                                      NEWYORK,NEWYORK 1007
                                    TEL. (212) 791-3919 FAX. (212) 719-3940


Steven Z. Legon, Of Counsel

October 2, 2020

FILEDBY ECF

Hon. Sydney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                  Re: United States v. Farris Phillips, Docket No. 94-Cr-631 (SHS)

Dear Judge Stein:

        This letter has been submitted as a request for a modification of supervisory release for
Farris Phillips. This application is made upon the recommendation of Probation Department.

Background and Reasons For Relief Requested

        On June 30, 2020, the court granted an application for a sentence reduction filed by the
defendant Farris Phillips pursuant to 18 U.S.C. § 3582(c)(1)(A) to request that the Court reduce the
remainder of his twenty-eight-year term of imprisonment to time served. (Def.'s Suppl. Mot., ECF No.
484, Court's Opinion and Order ECF No. 498). The Court reduced Farris Phillips's sentence to time
served and modified his three-year term of supervised release to include, inter alia, that he serve the first
33 months of supervised release on home incarceration, to be enforced by GPS monitoring at the
residence approved by the Probation Department.

        The place of Farris Phillips' home detention during his period of supervised release is 200
West 147th Street, Apartment 5-C, New York, New York. As requested in his application for
compassionate release, Farris Phillips resides at 200 West 147th Street, Apartment 5-C, New York,
New York with his fiance Latonia Jacobus, and her youngest son who which suffers from Autism
Spectrum Disorder (autism). School transportation issues impacted by the Covid-19 pandemic and
a recent death in the family has necessitated this application to modify the home detention
conditions of supervised release.

COVID-19 Pandemic

        Latonia Jacobus' youngest son suffers from autism, and as a result, he attends a Special
Education program at the Kipps Washington Heights Middle School located at 21 Jumel Place, New
York City, New York, which is 1.8 miles from the family residence. Under regular circumstances,
the autistic child is brought to and from school via a special school bus service. The school bus
service has been suspended (until further notice) as a result of safety concerns related to COVID-19.
Therefore, the family must get the child back and forth to school on its on accord. Latonia Jacobus
has just returned to full time employment (after a long off due to COVID-19), leaving Farris Phillips
as the only adult at home who can take the autistic child to and from school.

        It takes approximately, 20 minutes to travel in each direction on public transportation to and
from the family residence in central Harlem up to the location of the Kipps Washington Heights
Middle School in Washington Heights. It takes approximately 30-35 minutes to walk in each
direction to and from the residence to the school. Therefore, it is requested that Farris Phillips is
permitted to leave the family residence at 200 West 147thStreet, Apartment 5-C, New York, New
York, under the supervision of Probation, in the morning hours for at least 45-50 minutes to travel
to drop the child at school located at 21 Jumel Place, New York, New York and to immediately
return home, and that in the afternoon hours Farris Phillips is permitted at least 45-50 minutes to
pick up the child from school and to immediately return to the family residence.

         As set forth in the application for compassionate release, Farris Phillips has a strong
relationship with the young autistic child, and with Ms. Jacobus returning to work, taking the child
to school is part of the fostering a strong and evolving parental relationship, and is overall consistent
with Farris Phillips' transition from his decades on incarceration into taking on the responsibilities of
parenting. This request has been discussed with United States Probation Office Joseph Perry who
is assigned to supervise Farris Phillips, and he has no objection to permitting this modest but
necessary modification of the terms and conditions of supervisory release.

Death in The Family

        Farris Phillips' younger brother Earnest Jones has passed away. As a result, Farris Phillips is
requesting a modification of his conditions of Home Detention to permit him to attend the wake,
funeral services and the burial of his brother Earnest Jones. Those services are as follows: On
Monday, October 5, 2020, the Wake, Viewing and Funeral Services shall all take place between the
hours of 5:00 pm and 8:00 pam at the George Weldon Funeral Home located at 343 East 116th
Street, New York, New York in East Harlem. The burial is scheduled for Tuesday, October 6, 2020
at 8:30 am for final resting at the Mount Rest Cemetery, 15 Kakeout Road, Butler, New Jersey.
The final resting place in Butler, New Jersey is approximately, 34 miles from the George Weldon
Funeral Home in East Harlem (usually about 50-55 minute drive depending on traffic).

        As a result, Farris Phillips is requesting an opportunity to attend the wake, viewing and
funeral services on Monday, October 5, 2020 and the burial on Tuesday, October 6, 2020. On
these two limited occasions, Farris Phillips requests that the court permit Probation to make a
reasonable determination of the time permitted to be outside of the home on either date. The
request to attend the funeral services and burial has been discussed with United States Probation
Office Joseph Perry who is assigned to supervise Farris Phillips, and he has no objection to
permitting this modification of the terms and conditions of supervisory release.

       As a result of the foregoing, it is requested that the court grant Farris Phillips' application,
for a modification of his conditions of supervised release as follows:

        (1)     That Farris Phillips shall be permitted to take Latonia Jacobus' autistic child to and
                from the home residence located at 200 West 147thStreet, Apartment 5-C, New


                                                    2
         Case 1:94-cr-00631-SHS Document 507 Filed 10/02/20 Page 4 of 4


               York, New York to the Kipps Washington Heights Middle School located at 21
               Jumel Place, New York City to attend school, and to immediately return.

       (2)     That Farris Phillips shall be permitted to attend the Wake, Viewing, Funeral Services
               and Burial for his brother on Monday, October 5, 2020 and on Tuesday, October 6,
               2020.

       (3)     That Probation shall establish and monitor the hours deemed necessary for travel to
               and from school, and the hours deemed necessary for Farris Phillips to attend the
               Wake, Viewing, Funeral and Burial Services on Monday, October 5, 2020 and on
               Tuesday, October 6, 2020.

       (4)     "All other conditions of Home Detention set by this court on June 30, 2020 are to
               remain the same and in full force and effect."

        As stated above, United States Probation Officer Joseph Perry has been informed of the
above limited requests for modifications of supervised release, and has stated that Probation has no
objection and has recommended Farris Phillips seek permission from the court for the relief
requested herein.

       Thank you.

                                              Respectfully submitted,


                                              11~1.b
                                              Anthony L. Ricco


ALR/jh
cc: A.U.S.A. Rebecca T. Dell (By ECF and email)
    S.D.N.Y. U.S. Probation Officer Joseph Perry (By email)

                                                      Application granted.

                                                      Dated: New York, New York
                                                             October 5, 2020




                                                  3
